                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

CORY M. ROWE,

                       Petitioner,                :   Case No. 3:20-cv-094

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

STATE OF OHIO,

                                                  :
                       Respondent.


                      ORDER TO SUPPLEMENT PETITION


       This case is before the Court on the filing pro se by Petitioner Cory M. Rowe of a Petition

for Writ of Habeas Corpus under 28 U.S.C. § 2241. Rowe avers that he is currently confined in

the United States Penitentiary in Pollock, Louisiana, pursuant to a sentence of this Court in March

2013 (Petition, ECF No. 1, PageID 1).

       Review of this Court’s docket shows that Rowe was a Defendant in United States v.

Michael Joseph Rowe and others, Case No. 3:13-cr-039. On March 12, 2014, he was sentenced

to eighty-four months imprisonment, consecutive to any state sentence then being served (ECF

No. 113 in 3:13-cr-039). According to the Return on the Judgment, he was delivered to federal

custody the next day (ECF No. 117, PageID 369 in 3:13-cr-039).

       Rowe asserts in the Petition that he was arrested by the Darke County, Ohio, Sheriff’s

Department on charges filed in the Darke County Court of Common Pleas for sexual battery and

rape of his daughter (ECF No. 1, PageID 2. He asserts that he has pleaded not guilty in that case

and demanded a speedy trial, “but the State will not bring me to trial.” Id.

                                                 1
       Inquiry to the Darke County Court Administrator and separate inspection of the Clerk of

Courts records reveals no such pending case. It does show a currently pending appeal in the Ohio

Second District Court of Appels from denial of a motion to vacate an allegedly void sentence, but

that is not in a case involving sexual misconduct.

       The Magistrate Judge is unable to corroborate any of Rowe’s claims from the publicly-

available sources. Accordingly, it is hereby ORDERED that Rowe supplement his Petition by

filing with this Court not later than March 27, 2020, copies of any relevant paperwork, including

without limitation any paperwork from the Darke County Common Pleas Court or the Darke

County Sheriff which evidences a detainer.



March 13, 2020.

                                                          s/ Michael R. Merz
                                                         United States Magistrate Judge




                                                 2
